DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/20 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
In claim 1, the terms “radio receiving unit configured to”, “controller configured to”, “transmitter configured to” have structure in Fig. 5 and [0064][0083].
In claim 5, the terms “a downlink control signal generation unit configured to”, “a receiver configured to” have structure in Figure 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson, "On UL Data Transmission Procedures", R1-1721015, 3GPP TSG-RAN WG1 Meeting#91, Reno, NV, USA, 27Nov-1Dec, 2017, as disclosed in the IDS.


As to claim 5, Ericsson teaches a base station apparatus for communicating with a terminal apparatus (Ericsson, 2.5.1-2.5.2, a UE communicating with a eNB), the base station apparatus comprising: 
a downlink control signal generation unit (Ericsson, 2.5.1-2.5.2, a eNB has antenna for downlink to UE) configured to generate a PDCCH for uplink transmission (Ericsson, Pg 2 Para 1-2, sending a PDCCH for uplink activation/deactivation); and 
a receiver (Ericsson, 2.5.1-2.5.2, a eNB has antenna) configured to receive an SP-CSI (Ericsson, 2.5, receive a PUSCH includes SP-CSI), wherein the PDCCH includes at least a field related to an HARQ process number (Ericsson, Table 9.2-1A, the PDCCH includes a HARQ process field number), and the downlink control signal generation unit configures at least the field related to the HARQ process number to a prescribed value (Ericsson, Table 9.2-1A, the PDCCH includes a HARQ process field number that is sent to a value of 000 or 0000), and further includes a CRC scrambled with an SP- CSI RNTI in the PDCCH (Ericsson, 2.5.1, the DCI (in the PDCCH) is received with a CRC scrambled with SPS C-RNTI),.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson as applied to a in view of Samsung, "Resource allocation for autonomous UL access", R1-1720246, 3GPP TSG RAN WG1 Meeting 91, Reno, USA, November 27th - December 1st, 2017, as disclosed in the IDS.

As to claim 1, Ericsson teaches a terminal apparatus for communicating with a base station apparatus (Ericsson, 2.5.1-2.5.2, a UE communicating with a eNB), the terminal apparatus comprising: 
a radio receiving unit (Ericsson, 2.5.1-2.5.2, a UE has an antenna) configured to receive a PDCCH for uplink transmission (Ericsson, Pg 2 Para 1-2, receiving a PDCCH for uplink activation/deactivation); 
a controller configured (Ericsson, 2.5.1-2.5.2, a UE has a processor) to decode the PDCCH (Ericsson, Table 9.2-1A, the PDCCH is decoded (DCI format and values obtained) to validate); and 
a transmitter configured to transmit (Ericsson, 2.5.1-2.5.2, a UE has an antenna) a PUSCH including semi-persistent CSI (Ericsson, 2.5, PUSCH includes SP-CSI), wherein the controller receives a PDCCH including a CRC scrambled with an SP-CSI RNTI (Ericsson, 2.5.1, the DCI (in the PDCCH) is received with a CRC scrambled with SPS C-RNTI), 
the PDCCH includes at least a field related to an HARQ process number (Ericsson, Table 9.2-1A, the PDCCH includes a HARQ process field number),
the controller validates the PDCCH (Ericsson, Pg 2 Para 1-2, the PDCCH is validated)
Ericsson does not explicitly teach the controller validates the PDCCH in a case that at least the field related to the HARQ process number is a prescribed value.
However, Samsung teaches validates the PDCCH in a case that at least the field related to the HARQ process number is a prescribed value (Samsung, Pg 3  Para 1-2, using a HARQ process number as validation for a PDCCH, in this case the prescribed value is 0000 or 000).


As to claim 2, the combination of Ericsson and Samsung teaches wherein the PDCCH further includes at least a field related to a redundancy version, and the controller validates the PDCCH in a case that the field related to the redundancy version is a prescribed value (Samsung, Pg 3  Para 1-2, using a redundancy version as validation for a PDCCH, in this case the prescribed value is 00).

As to claim 3, the combination of Ericsson and Samsung teaches wherein the PDCCH is validated in a case that the PDCCH is a prescribed format (Ericsson, Pg 2 Para 1-2, validating if the PDCCH is a prescribed DI format 0).

As to claim 4, the combination of Ericsson and Samsung teaches wherein the PDCCH includes a field for indicating one of multiple CSI reports (Ericsson, Section 2.5, the PDCCH has DCI field activating SP-CSI for reporting on PUSCH).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (Pub No: 2019/0174466) [0144].
Zhou et al (Pub No: 2021/0028843) [0434].
Babaei et al (Pub No: 2019/0141695) [0521]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469